IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                   July 27, 2010 Session

           MICHAEL WAYNE MAPLES v. STATE OF TENNESSEE

                      Appeal from the Circuit Court for Blount County
                      No. C15142        Jon Kerry Blackwood, Judge



                   No. E2009-02558-CCA-R3-PC - Filed October 13, 2010


JOSEPH M. TIPTON, P.J., concurring.

        I concur in the results, but I respectfully disagree with the conclusion that trial
counsel’s decision not to have the Petitioner’s mental condition evaluated, particularly as it
related to sentencing, was a reasonable strategic decision in the prosecution of the Petitioner.
Given the facts, I believe it was incumbent upon counsel to obtain an evaluation.

      The Petitioner told his trial counsel that he needed an evaluation because he feared a
nervous breakdown. Also, counsel was aware that the Petitioner had attempted suicide as
a juvenile and was evaluated at a mental health facility. Counsel, though, did not obtain the
mental health records. The various reasons he gave at the post-conviction hearing for not
requesting an evaluation do not justify the failure. Absent the records and an evaluation, I
cannot say that counsel’s tactics were reasonable and based upon adequate preparation.

Unfortunately, there are no funds available to an indigent petitioner in this type of case to
have an evaluation done to determine if the Petitioner was prejudiced. Under these
circumstances, I must concur in the decision to affirm the result reached in the trial court.




                                                   ____________________________________
                                                   JOSEPH M. TIPTON, PRESIDING JUDGE